Judgment, Supreme Court, New York County (Bernard J. Fried, J.), entered May 12, 2009, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered April 9, 2010, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The motion court correctly determined that plaintiff’s proposed reading of the cost of term insurance section of the policy he purchased would fail to give full meaning to the section and the required force and effect to every sentence contained therein (see Laba v Carey, 29 NY2d 302, 308 [1971]). The cost of term insurance is plainly set by reference to all the policy cost factors, including mortality, persistency and expenses.
We have considered the remaining arguments and find them unavailing. Concur — Andrias, J.P., Catterson, Moskowitz and Román, JJ.